DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-13 and 15 are pending in the application and are being examined on the merits.
Applicant’s preliminary amendment to the claims, filed on January 13, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and 6-8, and species A), SEQ ID NO: 5, in the reply filed on November 27, 2020 is acknowledged.  The traversal is on the ground(s) that UniProt Database Accession No. A0A108U9Y0 (cited on Form PTO-892 mailed on November 27, 2020) does not teach or suggest the features of being sufficiently thermostable and gastric stable, improving ileal digestion of proteins, and being useful in animal feed. According to the applicant, the application demonstrates that the proteases provide significantly improved ileal digestion, as shown in Table 6 and the in vivo trials described in Example 10 demonstrate that the animal feed additives consistently improve apparent jejunal digestibility. The applicant argues that these results are not predicted by the cited prior art and therefore are surprising and unexpected. 
 lack unity of invention because even though the inventions of these groups require the technical feature of a polypeptide having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of UniProt Database Accession Number A0A108U9Y0 (supra), which discloses a polypeptide having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales. The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2021.
Claims 1-4 and 6-8 are being examined on the merits with claim 3 being examined only to the extent the claim reads on the elected species. 

Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 8, lines 6 and 27 and p. 53, lines 4 and 15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, 

Claim Objections
Claim 3 is objected to in the recitation of “sequence of to any one of” in part (b) and in the interest of improving claim form, it is suggested that the noted phrase be amended to delete “to”.  
Claim 3 is objected to in the recitation of “e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 amino acids” in part (e) and in the interest of improving claim form, it is suggested that the noted phrase be deleted from the claim. 
Claim 4 is objected to in the recitation of “as compared to negative control” and in the interest of improving claim form, it is suggested that the noted phrase be amended to add “without the S8 protease” immediately after “as compared to negative control”.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 recites the limitation "the mature polypeptide coding sequence” in part (b) and "the mature polypeptide" in part (f). There is insufficient antecedent basis for these limitations in the claim.
Moreover, it is unclear from the claims and the specification as to what amino acid or nucleic acid sequence(s) is/are encompassed by the noted phrases. According to the specification, “The term ‘mature polypeptide’ means a polypeptide in its final form following translation and any post-translational modifications, such as N-terminal processing, C-terminal truncation, glycosylation, phosphorylation, etc.” (p. 7, lines 13-15). Further according to the specification, “The term ‘mature polypeptide coding sequence’ means a polynucleotide that encodes a mature polypeptide having protease activity” (p. 7, lines 26-27). However, it is unclear as to “final form” of the polypeptide that is intended as being encompassed by “the mature polypeptide”. It is suggested that applicant clarify the meanings of the noted phrases. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 1 (claims 6-8 dependent therefrom) is drawn to an animal feed additive comprising (a) one or more polypeptides having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales and (b) one or more components selected from the group consisting of: 

one or more additional enzymes; 
one or more microbes; 
one or more vitamins; 
one or more minerals; 
one or more amino acids; 
one or more prebiotics; 
one or more phytogenics; 
one or more organic acids; and 
one or more other feed ingredients.
According to the reference of Naushad et al. (Antonie van Leeuwenhoek 107:467-485, 2015; cited on Form PTO-892), “The order Xanthomonadales currently contains 5 families…which contain 30 genera encompassing a large number of species that possess a diverse range of phenotypic and biochemical characteristics” (p. 468, column 1, top). 
The structures of the members of the genus of S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales is undefined and unlimited. 
Claim 2 is drawn to the animal feed additive of claim 1, wherein the S8 protease comprises the motif PGXXIXST[L/M]NXG (SEQ ID NO: 6). Outside of the recited motif, the remaining amino acid sequences of the members of the genus of S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales is undefined and unlimited.

(a) a polypeptide having at least 80% sequence identity to SEQ ID NO: 5; 
(b) a polypeptide encoded by a polynucleotide having at least 80% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 5; 
(c) a variant of SEQ ID NO: 5, wherein the variant has protease activity and comprises one or more substitutions, and/or one or more deletions, and/or one or more insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 positions; 
(d) a polypeptide comprising the polypeptide of (a), (b) or (c) and an N-terminal and/or C-terminal His-tag and/or HQ-tag; 
(e) a polypeptide comprising the polypeptide of (a), (b) or (c) and an N-terminal and/or C-terminal extension of up to 10 amino acids, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 amino acids; and 
(f) a fragment of the polypeptide of (a), (b) or (c) having protease activity and having at least 90% of the length of the mature polypeptide.
Regarding part (b) of claim 3, as noted above, the phrase "mature polypeptide coding sequence” of SEQ ID NO: 5 is indefinite. 
Regarding part (c) of claim 3, the term “comprises” is inclusive and open-ended and the variant is interpreted as having any number of modifications relative to SEQ ID NO: 5. Put another way, the amino acid sequence of part (c) of claim 3 is unlimited.

Claim 4 is drawn to the animal feed additive of claim 1, wherein the S8 protease improves the apparent ileal nitrogen digestibility by at least 1%, compared to negative control.
In this case, the specification discloses an actual reduction to practice of the following representative species of the genus of recited S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales – an animal feed additive comprising a polypeptide having protease activity and comprising the amino acid sequence of SEQ ID NO: 5, 8, 9, or 10. Other than these disclosed representative species, there are no other drawings or structural formulas disclosed of a S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales as recited by claims. 
Regarding claims 1 and 3, as described above, the structures of the genus of S8 proteases recited in claim 1 and at least part (c) of claim 3 are undefined and unlimited. In this case, the recitation of “S8 protease obtained or obtainable from the taxonomic order Xanthomonadales” fails to provide a sufficient description of the recited genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus. The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that: “In claims to genetic material, however a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA”, without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It Xanthomonadales” does not provide any structural information commonly possessed by members of the genus which distinguish the S8 protease species within the genus from other S8 proteases such that one can visualize or recognize the identity of the members of the genus.
Regarding claim 2, it is acknowledged that claim 2 recites a common structural feature that is shared among the members of the genus of S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales. However, the shared structure is only 12 amino acid motif and outside of the recited motif, the remaining amino acid sequences of the members of the genus of S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales is undefined and unlimited. Given the allowed variability outside of the recited motif, given the disclosure by Naushad et al. (supra) that the order Xanthomonadales encompasses a large number of species that possess a diverse range of phenotypic and biochemical characteristics, and given the specification’s disclosure that “[p]eptidase family S8 contains serine endopeptidases and is the second largest family of serine peptidases” (p. 17, lines 19-20), the recited genus of S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales is considered to be widely variant with respect to their structures and the disclosed representative species as noted above fail to reflect the wide variation among the members of the genus. 
Xanthomonadales as recited in the claims. As such, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a). Given the lack of description of a representative number of genus of S8 proteases obtained or obtainable from the taxonomic order Xanthomonadales as encompassed by the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Database Accession Number A4PID5 (May 2016, 1 page; cited on Form PTO-892; hereafter “UniProt”).
Claim 1 is drawn to an animal feed additive comprising (a) one or more polypeptides having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales and (b) one or more components selected from the group consisting of: 

one or more additional enzymes; 
one or more microbes; 
one or more vitamins; 
one or more minerals; 
one or more amino acids; 
one or more prebiotics; 
one or more phytogenics; 
one or more organic acids; and 
one or more other feed ingredients.
Claim 2 is drawn to the animal feed additive of claim 1, wherein the S8 protease comprises the motif PGXXIXST[L/M]NXG (SEQ ID NO: 6).
Claim 3 is drawn to (in relevant part) the animal feed additive of claim 1, wherein the S8 protease is selected from the group consisting of: 
(a) a polypeptide having at least 80% sequence identity to SEQ ID NO: 5; 
(b) a polypeptide encoded by a polynucleotide having at least 80% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 5; 
(c) a variant of SEQ ID NO: 5, wherein the variant has protease activity and comprises one or more substitutions, and/or one or more deletions, and/or one or more insertions or any combination thereof in 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50 positions; 

(e) a polypeptide comprising the polypeptide of (a), (b) or (c) and an N-terminal and/or C-terminal extension of up to 10 amino acids, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 amino acids; and 
(f) a fragment of the polypeptide of (a), (b) or (c) having protease activity and having at least 90% of the length of the mature polypeptide.
Claim 4 is drawn to the animal feed additive of claim 1, wherein the S8 protease improves the apparent ileal nitrogen digestibility by at least 1%, compared to negative control.
Regarding claim 1, the reference of UniProt discloses a polypeptide having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales, specifically Lysobacter sp. IB-9374. UniProt discloses a signal sequence at amino acids 1-28 (bottom) and UniProt is considered to anticipate claim 1 when the polypeptide of UniProt is considered to be an “animal feed additive” with the sequence of amino acids 29-465 of the S8 protease of UniProt being “(a) one or more polypeptides having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales” and the signal sequence of amino acids 1-28 being “(b) one or more components selected from the group consisting of…one or more amino acids”. 
Regarding claim 2, the sequence of the S8 protease of UniProt comprises the motif PGXXIXST[L/M]NXG at amino acids 378-389.

Regarding claim 4, UniProt does not disclose the S8 protease improves the apparent ileal nitrogen digestibility by at least 1%, compared to negative control. However, since the amino acid sequence of UniProt is identical to SEQ ID NO: 5 of this application, it is presumed that the S8 protease of UniProt improves the apparent ileal nitrogen digestibility by at least 1% (see MPEP 2112.01.I). 
Therefore, UniProt anticipates claims 1-4 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over UniProt (supra) in view of Marcussen (WO 2008/017661 A1; cited on Form PTO-892; hereafter “Marcussen”). 
Claim 6 is drawn to the animal feed additive of claim 1, wherein the S8 protease is formulated as a granule.
Claim 8 is drawn to an animal feed, comprising the animal feed additive of claim 1 and plant based material.

The reference of Marcussen teaches protease as an animal feed enzyme (p. 9, lines 9-10). Marcussen teaches a granule comprising the enzyme (p. 24, lines 11-13). Marcussen teaches an animal feed comprising the granule and vegetable proteins (p. 24, lines 20 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of UniProt and Marcussen to make an animal feed comprising the protease of UniProt in the form of a granule and vegetable proteins. One would have been motivated to and would have had a reasonable expectation of success to do this because UniProt teaches a protease and Marcussen teaches protease as an animal feed enzyme formulated as a granule teaches an animal feed comprising the granule and vegetable proteins. Therefore, the animal feed additive and animal feed of claims 6 and 8 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over UniProt (supra) in view of Oestergaard (WO 01/58275 A2; cited on Form PTO-892; hereafter “Oestergaard”) and Block et al. (WO 2008/076361 A2; cited on Form PTO-892; hereafter “Block”). 
Claim 7 is drawn to a liquid formulation, comprising the animal feed additive of claim 1 and 20% to 80% w/w of polyol.

The reference of Oestergaard acknowledges the use of proteases in animal feed (p. 1, lines 25-26), particularly Family S8 subtilisins (p. 4, lines 1-3). Oestergaard teaches an animal feed comprising a protease and vegetable protein (p. 17, lines 10-12; p. 18, lines 7-9). Oestergaard teaches a liquid formulation comprising the protease (p. 18, lines 19-20). 
The reference of Block teaches addition of a polyol to an animal feed (p. 9, lines 27-29), the polyol comprising from 1-20% by weight of a feed concentrate (paragraph bridging pp. 13-14). Block teaches the feed composition may be a liquid supplement (claim 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of UniProt, Oestergaard, and Block to make a liquid formulation comprising the protease of UniProt and 20% polyol. One would have been motivated to and would have had a reasonable expectation of success to do this because UniProt teaches a S8 protease, Oestergaard teaches Family S8 subtilisins for use as an animal feed additive and teaches a liquid formulation comprising the protease, and Block teaches a liquid animal feed supplement comprising 20% polyol. Therefore, the liquid formulation and animal feed of claims 7 and 8 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claims 1-4 are drawn to an animal feed additive comprising (a) one or more polypeptides having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales and (b) one or more components selected from the group consisting of: 
one or more formulating agents; 
one or more additional enzymes; 
one or more microbes; 
one or more vitamins; 
one or more minerals; 
one or more amino acids; 
one or more prebiotics; 
one or more phytogenics; 
one or more organic acids; and 
one or more other feed ingredients.
e.g., the S8 protease of UniProt (supra) when the sequence of amino acids 29-465 of the S8 protease of UniProt is considered to be “(a) one or more polypeptides having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales” and the signal sequence of amino acids 1-28 is considered to be “(b) one or more components selected from the group consisting of…one or more amino acids”. The animal feed additive of claims 1-4 is considered to be a product of nature because it is not markedly different from its corresponding naturally occurring counterpart in its natural state. As such, the animal feed additive is directed to a judicial exception and the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 6 is drawn to the animal feed additive of claim 1, wherein the S8 protease is formulated as a granule. There is no evidence of record that the recited S8 protease formulated as a granule is markedly different from the corresponding naturally occurring S8 protease. For example, it was well-known in the prior art that lyophilized enzymes can achieve full recovery of enzyme activity after lyophilization (see, e.g., Puig et al., US 3,133,001, particularly column 1; cited on Form PTO-892).  
Claim 7 is drawn to a liquid formulation, comprising the animal feed additive of claim 1 and 20% to 80% w/w of polyol. The liquid formulation of claim 7 is considered to encompass a combination of a naturally occurring S8 protease and a naturally occurring polyol, e.g., glucose. There is no evidence of record of a naturally occurring counterpart to the claimed combination, so the combination is compared to the individual 
Claim 8 is drawn to an animal feed, comprising the animal feed additive of claim 1 and plant based material. The animal feed of claim 8 is considered to encompass a combination of a naturally occurring S8 protease and naturally occurring plant based material. There is no evidence of record of a naturally occurring counterpart to the claimed combination, so the combination is compared to the individual components as they occur in nature (see MPEP 2106.04(c).II.A). There is no indication in the specification or evidence of record that the individual components of a naturally 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 1-4, 6-13 and 15 are pending.
Claims 9-13 and 15 are withdrawn from consideration.

No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                 
APPENDIX A

A4PID5_9GAMM
ID   A4PID5_9GAMM            Unreviewed;       465 AA.
AC   A4PID5;
DT   15-MAY-2007, integrated into UniProtKB/TrEMBL.
DT   15-MAY-2007, sequence version 1.
DT   07-OCT-2020, entry version 49.
DE   SubName: Full=Subtilisin-like protease {ECO:0000313|EMBL:BAF49606.1};
OS   Lysobacter sp. IB-9374.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Xanthomonadales;
OC   Xanthomonadaceae; Lysobacter; unclassified Lysobacter.
OX   NCBI_TaxID=131311 {ECO:0000313|EMBL:BAF49606.1};
RN   [1] {ECO:0000313|EMBL:BAF49606.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=IB-9374 {ECO:0000313|EMBL:BAF49606.1};
RA   Masaki T., Chohnan S., Ogura J., Makino Y., Shiraishi H.;
RT   "Purification, characterization, and gene cloning of subtilisin-like
RT   protease from Lysobacter sp. IB-9374.";
RL   Submitted (MAR-2007) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the peptidase S8 family.
CC       {ECO:0000256|ARBA:ARBA00011073, ECO:0000256|RuleBase:RU003355}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB299027; BAF49606.1; -; Genomic_DNA.
DR   MEROPS; S08.110; -.
DR   GO; GO:0004252; F:serine-type endopeptidase activity; IEA:InterPro.
DR   CDD; cd07496; Peptidases_S8_13; 1.
DR   Gene3D; 3.40.50.200; -; 1.
DR   InterPro; IPR000209; Peptidase_S8/S53_dom.
DR   InterPro; IPR036852; Peptidase_S8/S53_dom_sf.
DR   InterPro; IPR023827; Peptidase_S8_Asp-AS.
DR   InterPro; IPR022398; Peptidase_S8_His-AS.
DR   InterPro; IPR023828; Peptidase_S8_Ser-AS.
DR   InterPro; IPR015500; Peptidase_S8_subtilisin-rel.
DR   InterPro; IPR034176; Peptidases_S8_13.
DR   Pfam; PF00082; Peptidase_S8; 1.
DR   PRINTS; PR00723; SUBTILISIN.
DR   SUPFAM; SSF52743; SSF52743; 1.
DR   PROSITE; PS00136; SUBTILASE_ASP; 1.
DR   PROSITE; PS00137; SUBTILASE_HIS; 1.
DR   PROSITE; PS00138; SUBTILASE_SER; 1.
PE   3: Inferred from homology;
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|RuleBase:RU003355};
KW   Protease {ECO:0000256|ARBA:ARBA00022670, ECO:0000256|RuleBase:RU003355,
KW   ECO:0000313|EMBL:BAF49606.1};
KW   Serine protease {ECO:0000256|ARBA:ARBA00022825,
KW   ECO:0000256|RuleBase:RU003355}; Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..28
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           29..465
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5002672350"
FT   DOMAIN          159..440
FT                   /note="Peptidase_S8"
FT                   /evidence="ECO:0000259|Pfam:PF00082"
FT   REGION          194..226
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          439..465
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        439..454
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   465 AA;  47089 MW;  DBB41B818C281B3F CRC64;

  Query Match             100.0%;  Score 1749;  DB 82;  Length 465;

  Matches  338;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LTPNDPLYSQQWGLSGTYGIRANTAWDNGYQGQGKIIAVVDTGITDHPDLLANRTSPLGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        128 LTPNDPLYSQQWGLSGTYGIRANTAWDNGYQGQGKIIAVVDTGITDHPDLLANRTSPLGY 187

Qy         61 DFISNATTANDGNGRDSDPHDPGDWTTAGQCGLGQPARNSSWHGTHVSGIAAGVTNNSTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        188 DFISNATTANDGNGRDSDPHDPGDWTTAGQCGLGQPARNSSWHGTHVSGIAAGVTNNSTG 247

Qy        121 IAGTAFQAKILSARVLGRCGGTLADIADAITWASGGTVSGVPAVGANKATVINMSLGGGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        248 IAGTAFQAKILSARVLGRCGGTLADIADAITWASGGTVSGVPAVGANKATVINMSLGGGG 307

Qy        181 ACSASSAMQVAITGAVSRGVTVVVAAGNSNADASGFQPASCANVINVGATTSAGVRASFS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        308 ACSASSAMQVAITGAVSRGVTVVVAAGNSNADASGFQPASCANVINVGATTSAGVRASFS 367

Qy        241 NYGSLVDVAAPGQTILSTLNAGTTSPGAFNYVNYNGTSMAAPFVAGVVALMQSKPGTDLT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        368 NYGSLVDVAAPGQTILSTLNAGTTSPGAFNYVNYNGTSMAAPFVAGVVALMQSKPGTDLT 427

Qy        301 PAQVEATIKNTASPFASPQSPSLGTGIVNADAATDATP 338
              ||||||||||||||||||||||||||||||||||||||
Db        428 PAQVEATIKNTASPFASPQSPSLGTGIVNADAATDATP 465